United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, LAKE POST OFFICE,
Lake, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0634
Issued: September 25, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 10, 2019 appellant filed a timely appeal from an October 3, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated June 4, 2019, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 3, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On April 24, 2017 appellant, then a 35-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that day she sustained a right shoulder strain when she pulled on a
mailbox door to open it while in the performance duty.3 On the reverse side of the claim form, the
employing establishment indicated that she stopped work on the date of injury. Appellant returned
to part-time limited-duty work on April 28, 2017.
On May 30, 2017 OWCP accepted appellant’s claim for right shoulder and upper arm level
unspecified muscle, fascia and tendon strain, initial encounter.
On June 27, 2017 appellant returned to full-time regular-duty work with no restrictions as
advised by Dr. Charles J. Lilly, a Board-certified orthopedic surgeon. She stopped work on
April 20, 2019 and on April 22, 2019 she filed a notice of recurrence (Form CA-2a) alleging that
her work stoppage on April 20, 2019 was due to her accepted employment injury of right shoulder
and upper arm strain. Appellant asserted that at approximately 3:30 p.m. on April 20, 2019 a piece
of hair flipped into her face and as she reached with her right arm to flip it back into place her
shoulder slipped out of the socket. She had excruciating pain for which she sought medical
treatment. Appellant noted that her shoulder instability had progressively worsened.
In support of her claim, appellant submitted an April 20, 2019 letter from Dr. Michelle
Lim, a Board-certified family practitioner, who indicated that appellant was treated in the
emergency room on that day. Dr. Lim advised that appellant may return to work on April 24, 2019.
Appellant also submitted an undated medical report by Dr. Michael J. Moutsatson, an
orthopedic surgeon, who examined appellant on April 22, 2019. Dr. Moutsatson noted a history
that on April 20, 2019 she felt a pop in her right shoulder when she tried to wipe her hair out of
her eyes. He reported findings on physical examination and diagnosed pain in the right shoulder
and acromioclavicular (AC) joint, unspecified subluxation of the right shoulder joint, initial
encounter, and bicipital tendinitis of the right shoulder.
Thereafter, OWCP received additional medical evidence from Dr. Moutsatson. In an
April 22, 2019 prescription, Dr. Moutsatson ordered physical therapy to treat appellant’s
diagnosed conditions of right shoulder and AC joint pain, bicipital tendinitis, and unspecified
subluxation of the right shoulder. In a work status report of even date, he reiterated his prior
diagnosis of unspecified subluxation of the right shoulder, initial encounter. Dr. Moutsatson
placed appellant off work until April 24, 2019 when she could return to work with no restrictions.
In an April 24, 2019 work status report, he reiterated her diagnosed right shoulder conditions and
advised that she could return to work with restrictions as of the date of his report.
Dr. Lim, in an April 20, 2019 report, related a history that, on that day, appellant may have
dislocated her right shoulder when she brushed hair away from her face. She discussed findings
on physical and x-ray examination. Dr. Lim provided a clinical impression of acute right shoulder
pain.

3

Appellant had filed prior claims before OWCP. These claims include OWCP File No. xxxxxx563 and OWCP
File No. xxxxxx516 for right shoulder injuries. These claims have been administratively combined with the current
claim, which OWCP designated as the master file.

2

In an April 30, 2019 development letter, OWCP informed appellant that it had received her
claim for a recurrence of disability. It informed her that the evidence submitted was insufficient
to establish how her current condition worsened and rendered her unable to work. OWCP advised
appellant of the type of medical and factual evidence needed to establish her recurrence of
disability claim. It afforded her 30 days to submit the requested information.
In an April 26, 2019 duty status report (Form CA-17), Dr. Moutsatson listed a date of injury
as March 7, 2011. He reiterated his prior diagnosis of right shoulder pain and that appellant injured
her right shoulder while lifting hair out of her face. Dr. Moutsatson described clinical findings
and diagnosed right shoulder pain due to injury. He advised that appellant was unable to perform
her regular work, but she could work with restrictions as of the date of his examination.
On April 26, 2019 appellant accepted the employing establishment’s offer of a full-time
modified-duty position.
In a May 1, 2019 work capacity evaluation, Dr. Moutsatson continued to advise that
appellant was unable to perform her usual job, but she could work eight hours per day with
restrictions.
Appellant responded to OWCP’s questionnaire on May 9, 2019. She reported that her
claimed recurrence of disability on April 20, 2019 occurred when she was at home and not while
she was working. Appellant contended that her accepted right shoulder condition had progressed
to the current level of instability.
In additional narrative and work status reports dated May 8, 2019, Dr. Moutsatson
continued to reiterate appellant’s right shoulder conditions and indicate that she could work with
restrictions.
A May 1, 2019 magnetic resonance imaging scan report was received from Dr. Nriprendra
Devanath, a Board-certified diagnostic radiologist.
In an April 20, 2019 provider notes, Dr. Lim reiterated the history of appellant’s claimed
recurrence of disability, discussed examination findings, and noted her prior diagnosis of acute
right shoulder pain.
By decision dated June 4, 2019, denied appellant’s claim for a recurrence of disability
commencing April 20, 2019 finding that the medical evidence of record was insufficient to
establish that she was disabled from work due to a material change/worsening of her accepted
April 24, 2017 employment-related conditions.
OWCP subsequently received copies of Dr. Moutsatson’s April 22, 2019 physical therapy
prescription and April 24, 2019 work status report. It also received a June 5, 2019 report in which
he provided examination findings and continued to diagnose right shoulder and AC joint pain,
bicipital tendinitis of the right shoulder, and unspecified subluxation of the right shoulder joint,
subsequent encounter. Dr. Moutsatson advised that appellant could perform light-duty work with
restrictions.
Additionally, chart, reports, and progress and daily notes dated April 29 to May 28, 2019
and signed by appellant’s physical therapists were received which addressed the treatment of
3

appellant’s pain, effusion, and bicipital tendinitis of the right shoulder, and unspecified subluxation
of the right shoulder joint, subsequent encounter.
On July 8, 2019 appellant requested reconsideration of the June 4, 2019 decision and
submitted a report in which Dr. Moutsatson noted that on June 21, 2019 she presented for a followup evaluation of her right shoulder pain. Dr. Moutsatson indicated that she was doing well until
three days ago when her pain acutely worsened. Appellant denied any new injury. She related to
Dr. Moutsatson that her right shoulder pain felt the same as the pain she experienced when she
injured her right shoulder at work on April 24, 2017, but it had lasted longer. Dr. Moutsatson
reported findings on physical examination and reviewed diagnostic test results. He noted his prior
diagnoses of right shoulder and AC joint pain and bicipital tendinitis of the right shoulder and
diagnosed unspecified subluxation of the right shoulder joint, subsequent encounter.
Dr. Moutsatson again advised that appellant could perform light-duty work with restrictions.
OWCP thereafter continued to receive work status reports dated May 8, June 21, and
August 26, 2019 by Dr. Moutsatson who again noted his right shoulder diagnoses and advised that
appellant could work with restrictions. In an additional physical therapy prescription dated June 5,
2019, Dr. Moutsatson ordered physical therapy for her diagnosed right shoulder conditions.
Additional physical therapy reports and daily notes dated from July 25 to September 13,
2019 were received by OWCP which again addressed the treatment of appellant’s diagnosed right
shoulder conditions.
By decision dated October 3, 2019, OWCP denied appellant’s request for reconsideration
of the merits of the claim under 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.5 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.6
A timely request for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
4

5

20 C.F.R. § 10.607.

6

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees Compensation System (iFECS). Id. at Chapter 2.1602.4b.

4

considered by OWCP.7 When a timely request for reconsideration does not meet at least one of
the above-noted requirements, OWCP will deny the request for reconsideration without reopening
the case for a review on the merits.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Although appellant timely requested reconsideration, she neither alleged nor demonstrated
that OWCP erroneously applied or interpreted a specific point of law. Additionally, she did not
advance relevant legal arguments not previously considered by OWCP. Accordingly, the Board
finds that appellant is not entitled to a review of the merits based on either the first or second
requirements under 20 C.F.R. § 10.606(b)(3).
The Board further finds that appellant did not submit relevant and pertinent new evidence
not previously considered by OWCP. OWCP previously denied her claim because the medical
evidence of record was insufficient to establish that she sustained a recurrence of disability
commencing April 20, 2019 causally related to the accepted April 24, 2017 employment injury.
In support of her request for reconsideration, appellant submitted Dr. Moutsatson’s May 8,
June 21, and August 26, 2019 reports in which he reiterated his prior diagnoses of right shoulder
and AC joint pain, and bicipital tendinitis of the right shoulder, and unspecified subluxation of the
right shoulder joint, initial and subsequent encounters, and opinion that she could work with
restrictions. The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record does not constitute a basis for reopening
a case.9 Appellant also submitted a chart, reports, and progress and daily notes dated between
April 29 to May 28, 2019 and July 25 and September 13, 2019 of her physical therapists. Physical
therapists are not considered physicians as defined under FECA and thus their reports do not
constitute competent medical evidence.10 As appellant did not provide relevant and pertinent new
evidence, she is not entitled to a merit review based on the third requirement under 20 C.F.R.
§ 10.606(b)(3).11

7

Supra note 5 at § 10.606(b)(3); see also E.W., Docket No. 19-1393 (issued January 29, 2020); L.D., Docket No.
18-1468 (issued February 11, 2019); B.W., Docket No. 18-1259 (issued January 25, 2019).
8

Id. at § 10.608(a), (b).

9

See B.H., Docket No. 19-0169 (issued June 24, 2019); G.Q., Docket No. 18-1697 (issued March 21, 2019).

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); see also supra note 6 at Chapter 2.805.3a(1) (January 2013); J.R., Docket No. 20-0496 (issued
August 13, 2020) (physical therapists are not considered physicians as defined by FECA); David P. Sawchuk, 57
ECAB 316, 322 n.11 (2006) (lay individuals such as physician assistants, nurses, and physical therapists are not
competent to render a medical opinion under FECA).
10

11

Supra note 5 at § 10.606(b)(3)(iii); T.W., Docket No. 18-0821 (issued January 13, 2020).

5

The Board, accordingly, finds that appellant has not met any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.12
On appeal appellant contends that she submitted sufficient evidence to establish that she
sustained an employment-related recurrence of disability in 2019. As noted, the Board does not
have jurisdiction over the merits of her claim. The evidence submitted with appellant’s July 8,
2019 reconsideration request was insufficient to warrant a merit review of her claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 3, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 25, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

D.G., Docket No. 19-1348 (issued December 2, 2019); S.H., Docket No. 19-1115 (issued November 12, 2019);
M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006).

6

7

